Exhibit 10

-- USWGO
QANON // DRAIN THE SWAMP

 

MARTINS VILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-11 Filed 11/20/19 Pane 1 ofa
 

AO 199A (Rev. 1W08- VAW Additions SM5) Order Setting Conditions of Releas Pagelof 3 ___ Pages

re

UNITED STATES DISTRICT COURT CLERKS OF Fc

 

 

 

U,
for the ATROANO one ST COURT
a
Western District of Virginia ten
United States of America }
v. )
) Case No. 7:18-MJ-00 7444
Brian David Hill )
Defendant )

ORDER SETTING CONDITIONS OF RELEASE

Cieng U.S, Distke Gourt

IT IS ORDERED that the defendant’s release is subject to these conditions: Greenshouh NE

 

 

(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the coflection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a. .

(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
change in address or telephone number.

{4) The defendant must appear in court as required and must surrender to serve any sentence imposed

The defendant must appear at ({/ blank, to be notified)

 

Place

on
Date and Time

Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released on condition that:
( ¥) ®) The defendant promises to appear in court as required and surrender to serve any sentence imposed.
( fy ) (© The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of

Twenty thousand dallars and no cents dollars ($ _ 20,000.00 )
in the event of a fuilure to appear as required or surrender to serve any sentence imposed,

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S.ATTORNBY U.S.MARSHAL ~

Case 7:18-mj-00149-RSB Document 26: Filed 05/14/19 Page 1of3 PageiD 19&CA4 74

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Paae 1 of3
Case 1:13-cr-00435-TDS Document 221-11 Filed 11/20/19 Pane ? of 4
 

AO 199B (Rev, 03/09- VAW Additions $109) Additional Conditions of Release

 

 

ADDITIONAL CONDITIONS OF RELEASE

Upon finding thet release by one of the above methods will not by itself reasonably assure the defendant's appearance and the safety of other persons or the community,
ITIS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
( ¥ >) (2) The defendant is placed inthe custody of
Person of organization Roberta Hill
Address (oalp ifabove Manarganizatien)

City and state ‘A
who agrees (a) to supervise the in

 

Tel. No. (only ifabove ts an organization)
of the conditions of release, (b) to use every effort to assure the defendant's appearance at all scheduled court

 

procesdings an (eto ney the court immediately ifthe defendent isto are oondlfen choco Geen

‘ 6/14/2018

Date

Signed:
Custodian or Proxy

¥ ) (8) The defendant must

PH Ky (Oe

BHA (7) 0)
tC Je
( 1@
( ©
( 9
BHRH (YI @

( 3)

{ 3@
( 00

BH ay (38
BH Al (vo
BH RH (ne

BH RH we
BERH Wow

( 9)

BH RH woe

rw
BERH (v30)
BA RH (4) o0
HAH oe

BA RH (Wo

( @

( )@)
( (bb)

telephonenumber (640) 857-5180 » 0 later upon release .
execute s bond eran agrecment to forfeit upon failing to appear as required the following sum of mmoney or designated property:

 

220K Unsecured —
post with the court the following proof of ownership of the desipnated property, or the following amount or percentage of the above-described sum

 

maintain or ectively seek employment,

maintain or commence an education program.

surrender any. passport to: *

abide by the following restrictions on personal association, place of abode, or travel:

remain in WOVA & not travel outeide the WOVA without pennission of the supervising officer

avoid al! contact, directly or indirectly, with amy person who is or may become a victim or potential witness in the investigation or
Prosecution, including but not limited to: co-defendants,

 

undergo medical or psychiatric treatment: ,
return to custody each (week) day at
schooling, or the following purpose(s):
maintain residence ot a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.

refrain from possessing a firearm, destructive device, or other dangerous weapons,

refrain from (v/)eny (+) excessive use of alcohol.

refrain from use or unlawiul possession of'a narcotic drug or other controtled substances defined in 2? U.S.C. § 802, unless preseribed by a licensed medical
practitioner, .

submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is using a prohibited substance,
Any testing may be used with rendom frequency and Include urine testing, the wearing of a sweat patch, a remote alcoho! testing system, and/or any fonn of:
prohibited substance screening cr testing. The defendant must refrain from obstructing or attempting to obstruct er tamper, in any fashion, with the efficiency
and accuracy of any prohibited substance testing or monitoring which is (are) required os a condition of release.

participate ina program of inpatient or cutpatient substance abuse therapy and counseling ifthe pretrial services office or supervising officer considers it
edvisable.

participate in one of the following location monitoring program components end abide by its requirements as the pretrial services officer or supervising

o'clock after being released cach (week) day at o'clock for employment,

officer instructs. .
{ ) Qi) Curfew. You sre restricted to your residence every day ( ¥) from 7:00pm to 8:00am jor ( _ ) asdirected by the pretrial
services office or supervising officer; ar

€ ) Gi) Home Deteation. Youare restricted to your residence at all times except for employment; education; religious services: medical, substance abuse,
or mental health treatment; attorney visits; court appearances, court-ordered obligations; or other activities pre-approved by the pretrial services
office of supervising officer; or
( ) (iit) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities end court appearances of other ectivitics
specifically approved by the court.
submit to location monitoring and dbide by all of the program requirements and instructions provided by the pretrial services officer or supervising officer
related to the proper operation of the technology.
t) The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer
determines.
Tepert as soon as possible, to the pretrial services office or supervising officer any contact with any law enforcement personnel, including, but not limited
ta, any surest, questioning, or treffic stop,
follow the directions and instructions of the supervising officer
submit to warrantless search and ssinure of person and property as directed by supervising officer.
not frequent places where controlled substances are illegally sold, used, distributed, or administered, and shall nol associate with any
persons engaged In criminal activity or associate with any parson convicted of a felony, untess under tha supervision of law enforcement
Defendant to be evaluated by the loca! community board for mental health treatment within 10 days of release. Defendant to oxecute a
walver giving USPO access to any and all teatment records.

Defendant may travel to the Middis District of North Carolina for court appearances.

Mother to be 3rd party custodian and co-sign on the Appearance Bond.

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICES U.S.ATTORNEY U.S. MARSHAL

Case 7:18-mj-00149-RSB Document 26 Filed 05/14/19 Page 2o0f3 PagelD MOS8CA4 75

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Paae 2 of 3

Case 1:13-cr-00425-TDS Document 221-11 Ejilled 11/20/19 Pane 3 0f4
 

 

 

AO 199C (Rev, 09/08 - VAW Additions 5/09) Advice of Penalties Pogs of 9 Pages
ADVICE OF PENALTIES AND SANCTIONS

 

 

__ TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. ,

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (£.e., in addition to) to any other sentence you receive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate sgainst a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a seatence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years; or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years— you will be fined not

more than $256,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

Iacknowledge that 1 am the defendant in this case and that] am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. J am aware of the penalties and sanctions set forth above,

akira Brion D | ri |
Y Deputy Clerk me Yy Vk

Directions to the United States Marshal

 

 

( v ) The defendant is ORDERED released after processing.

(_) The United States marshal is ORDERED to keep the defendant in custody until notified by the cletk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Wa, 14, 2009 _ AA hate —

Judicial Officer's Signature .

Robert S. Ballou, United States Magistrate Judge
Printed name and ttle

DISTRIBUTION: COURT , DEFENDANT PRETRIALSERVICE US.ATTORNEY U.S. MARSHAL

Case 7:18-mj-00149-RSB Document 26 Filed 05/24/19 Page 3of3 PagelD 108CA4 76

Case 1:13-cr-00435-TDS Document 176-2 Filed 05/15/19 Paae 3 of 3
Case 1:13-cr-00435-TDS Document 221-11 Filed 11/20/19 Pane 4A4ofa
